Citation Nr: 1718419	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a low back disability. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to April 1982, from May 1987 to November 1988, and from February 2003 to April 2004.  He also had multiple periods of service in the U.S. Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In February 2013 the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is of record.  At that time, the undersigned held the record open for an additional 90 days to allow for the submission of additional evidence. 

This appeal was remanded by the Board in January 2015 for further development. 

As concerns the Veteran's claim for service connection for PTSD, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the medical evidence of record reveals diagnoses of adjustment disorder and depressive disorder.  Thus, such issue on appeal has been expanded to include service connection for an acquired psychiatric disorder, to include PTSD.

The issue of service connection for tinnitus is addressed below.  The remaining claims on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development. VA will notify the Veteran if further action, on his part, is required.

FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are credible and are consistent with the circumstances of his service.

2.  Resolving all reasonable doubt in favor of the Veteran, his tinnitus had an onset during service and has continued to be present.

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1) (2016).

As the Board's decision with regard to the Veteran's claim for service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to the claim. 

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 
With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303 (b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court has also held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has tinnitus as a result of his exposure to noise during service.  He states that his ears first started ringing when he served as a combat engineer in Iraq, and that they have continued to ring since that time. 

The Veteran's service treatment records, as they currently exist, reflect no complaint, finding, or diagnosis of tinnitus during service.  The Board reiterates that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during an April 2015 VA audiological examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as stated above, the Veteran's Form DD-214 shows that his MOS was a combat engineer, which likely exposed him to extensive noise in that capacity.  The Board therefore concedes acoustic trauma during service.

The Veteran has asserted that the ringing in his ears began in service and has continued ever since that time.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, the Court has specifically held that tinnitus is a condition which is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported experiencing tinnitus throughout the appeal period. 

The Board notes that the Veteran is competent to report the events that occurred during service, as well as the onset and nature of his tinnitus symptoms, because this requires only personal knowledge as it comes to him through his senses.  See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  During his February 2013 hearing, the Veteran testified that he began experiencing ringing in his ears while serving in Iraq, and that the ringing increased upon his return.  At the time of the hearing, the Veteran reported experiencing tinnitus on a daily basis.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Id. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  The Veteran has confirmed in-service noise exposure, and the description of his in-service noise exposure is consistent with the types and circumstances of his military service as documented by his service records.  38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). 

In sum, the Veteran has provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; see also Hayes v. Brown, 5 Vet. App. 60 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303 (b); Walker, supra. 

The Board acknowledges that, in an April 2015 opinion, a VA audiologist indicated that she could not comment on the relationship between the Veteran's tinnitus and his military service with resorting to speculation, as his post-deployment health assessments were not part of his file at that time.  However, when proffering this opinion, the VA examiner failed to consider the Veteran's credible lay assertions that his tinnitus began in service and had continued to the present.

The Veteran testified during the February 2013 hearing that he had been exposed to significant noise exposure in-service, including guns, loud weapons and explosions.  Inasmuch as the examiner did not consider all the pertinent lay evidence, the Board must find that her opinion lacks probative value.  See Hayes, supra; see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.)  This opinion is therefore being afforded little, if any, probative weight.  See Kowalsky v. Nicholson, 19 Vet. App. 171, 179   (2005).

Given the competent and credible statements of record asserting constant tinnitus since service, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In its January 2015 remand, the Board instructed the AOJ to obtain the Veteran's service treatment records from two separate record depositories.  Any negative responses were to be documented in the claims file, and multiple attempts to obtain the records were requested.  The AOJ was asked to only end its efforts to obtain the records if it concluded that the records sought did not exist or that further efforts to obtain them would be futile.  If such conclusions were reached, the AOJ was instructed to make a formal finding to that effect and associate it with the file. 

Review of the record shows that, after the Board's remand, some of the Veteran's service personnel records were located and associated with the file.  However, a request for service treatment records was made to only one of the addresses listed in the remand and, in October 2015, the AOJ's mailed request for the Veteran's service treatment records from that address was returned as undeliverable.  No additional attempts were made to obtain the records, and no formal finding of unavailability was made.  On remand, the AOJ will again be asked to contact the proper record depositories and associate any resulting service treatment records with the file. 

In addition, the Board notes that the Veteran reported at the February 2013 hearing that he received health care exclusively from VA.  However, his file does not contain any VA treatment records from the time period between March 2010 and January 2014, despite a January 2015 Board remand instruction asking the AOJ to associate updated VA treatment records with the Veteran's file.  On remand, the AOJ will again be asked to associate updated VA treatment records with the file. 

The Board acknowledges that, in cases where a veteran's service treatment records are unavailable through no fault of his or her own, there is a "heightened duty" to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (2016).

As concerns the Veteran's claim for service connection for bilateral hearing loss, the Veteran was afforded a VA examination in April 2015.  At that time, the VA audiologist opined that it was less likely than not that the Veteran's diagnosed bilateral hearing loss was due to service, as there were no decreases in hearing thresholds during the Veteran's various periods of service.  However, as the same VA audiologist pointed out in her opinion concerning the etiology of the Veteran's tinnitus, the record lacks a post-deployment assessment from his most recent term of active duty service.  In addition, service treatment records from that period of service have not yet been associated with the record.  Therefore, if upon remand the AOJ locates additional treatment records, the April 2015 VA audiologist will be asked to provide an addendum opinion that addresses any such records.  

Turning to the Veteran's claim for service connection for sleep apnea, the Veteran testified in February 2013 that he did not experience sleeping problems, such as snoring, prior to his military service.  He also testified that he was told that he quit breathing in his sleep while in service, and was repeatedly awakened by his fellow service members.  A March 2013 letter from a friend, submitted by the Veteran, explained that the Veteran snored very loudly when sleeping and that he did not always get enough sleep.  The Board notes that the Veteran has been diagnosed with sleep apnea and contends that it had its onset in service.  To date, he has not undergone a VA examination that addresses a link, if any, between the two.  Therefore, in light of VA's heightened duty to assist, the Board finds that VA is under an obligation to provide the Veteran with an examination in connection with this claim.  See O'Hare, supra; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)(recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement of a VA examination).

As concerns the Veteran's claim for service connection for hypertension, he asserts that the condition was diagnosed in the 1980's and, therefore, pre-existed his second and third period of active duty service.  In light of VA's heightened duty to assist, as well as the Veteran's assertions, the Board finds that VA is under an obligation to provide an examination in connection with this claim.  Id. 

Turning to the Veteran's claim for service connection for hemorrhoids, he contends that the condition first developed in the 1980's, but that it was aggravated while he was serving in Iraq from 2003 to 2004.  Specifically, the Veteran asserted that repeated sitting on hard surfaces, plus riding in bumpy unstable vehicles, caused the condition to worsen.  The Board finds that a VA examination is necessary to address any possible aggravation of the condition.  Id. 

As concerns the Veteran's claim for service connection for what the Board has recharacterized as an acquired psychiatric disorder, the Board notes that the Veteran underwent a VA PTSD examination in April 2015.  At that time, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  She also found that the Veteran did not have any other mental health diagnoses.  However, the record shows that the Veteran has been diagnosed with depressive disorder and an adjustment disorder.  Therefore, upon remand the VA examiner will be asked to provide an addendum opinion that addresses the link, if any, between these conditions and the Veteran's military service.  

Finally, as concerns the Veteran's low back disability, he has submitted records that show an injury to his back in 2007, while he was serving in the U.S. Army Reserves.  When a claim for service connection is based on a period of active duty for training, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during such period.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In light of VA's heightened duty to assist under O'Hare, as well as the low threshold of McLendon, the Board finds that the Veteran should be provided a VA examination to determine the etiology of any current back disability. 


Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's service treatment records from the following entities:

- 489 EN BN CO B, HHC CBT COR (WRKCTO), located at 8000 Camp Robinson Road in North Little Rock, Arkansas; and 

-DET4 2-379 REGT (TS) 1ST BRIGAND (TS), 95TH DIVISION, #1 AIRPORT DR, Arkadelphia, Arkansas.

All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159 (c)(2) (2016), the AOJ must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the AOJ concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 

If, after all procedurally appropriate actions to locate and secure any identified records have been made and the AOJ concludes that such records do not exist, and that further efforts to obtain the records would be futile, the AOJ is asked to make a formal finding to that effect and associate it with the record. 

The AOJ must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159 (e).  The Veteran and his representative must then be given an opportunity to respond. 

2.  Obtain copies of the Veteran's VA treatment records from all appropriate VA Medical Centers and Outpatient Clinics, dating from March 2010 to the present.

3.  Once all available service treatment and VA treatment records are associated with the file, return it to the April 2015 VA audiologist for an addendum opinion.  If the audiologist who drafted the April 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the VA audiologist is asked to provide an opinion as to the etiology of the Veteran's bilateral hearing loss, and whether any newly-associated service treatment records affect, in any way, her prior conclusion that the Veteran's bilateral hearing loss was not due to exposure to acoustic trauma in service.  The Board further notes that such exposure has been conceded.

All examination findings, along with complete rationale for the conclusions reached, must be provided.  If unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

4.  After obtaining any outstanding relevant records, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of his sleep apnea. All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's diagnosed sleep apnea began in, or is otherwise related, to his military service.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address his hypertension claim.  All medically necessary tests should be performed. The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner is then asked to opine as to the following:

a) Whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed any of his periods of active duty service. 

b) Then, if there is clear and unmistakable evidence that the hypertension pre-existed any period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hypertension did not undergo an increase in the underlying pathology during that service. 

If there was an increase in the severity of the Veteran's hypertension, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

c) If there is no clear and unmistakable evidence that hypertension pre-existed any period of the Veteran's active duty service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in, or is directly related to, his active duty service, or manifested within one year of each discharge from active duty and, if so, describe in detail the symptoms of such.

d) The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension was incurred in or aggravated by any period of active duty for training. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology, and the results of his blood pressure testing.  All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address his claim for service connection for hemorrhoids.  All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner is then asked to opine as to the following:

a) Whether there is clear and unmistakable evidence that the Veteran's hemorrhoids pre-existed any of his periods of active duty service. 

b) Then, if there is clear and unmistakable evidence that the hemorrhoids pre-existed any period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hemorrhoids did not undergo an increase in the underlying pathology during that service. 

If there was an increase in the severity of the Veteran's hemorrhoids, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the condition. 

c) If there is no clear and unmistakable evidence that hemorrhoids pre-existed any period of the Veteran's active duty service, then the examiner is asked whether it is at least as likely as not that the condition had its onset in, or is directly related to, his active duty service and, if so, describe in detail the symptoms of such. 

d) The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hemorrhoids was incurred in or aggravated by any period of active duty for training. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence.  All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  Once all available service treatment and VA treatment records are associated with the file, return it to the April 2015 VA psychiatric examiner for an addendum opinion.  If the examiner who drafted the April 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to clearly identify any diagnoses of an acquired psychiatric disorder other than PTSD-to include adjustment disorder and depressive disorder-currently present, or present at any point pertinent to the claim (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

8.  After obtaining any outstanding relevant records, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of any lower back disability.  All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's lower back disability began in, or is otherwise related, to his military service, to specifically include the June 2007 incident in which the Veteran strained his lower back while serving in the U.S. Army Reserves.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

9.  Once the above actions have been completed, the AOJ should re-adjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


